Case 19-01326-hb      Doc 13      Filed 03/26/19 Entered 03/26/19 09:50:50             Desc Main
                                  Document      Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

  In Re:                                                Case No. 19-01326 HB
                                                        Chapter 7
  Travinia Italian Kitchen at
  Morrisville, LLC
                       Debtor.


                            ORDER TO OPERATE BUSINESS

         This proceeding comes before the Court for the Motion for Authorization to Operate
  a Business filed by John K. Fort, Trustee. The Trustee has represented to the Court that it
  is in the best interest of the Estate to begin operating the debtor’s business as necessary to
  provide for an orderly liquidation of the Estate. 11 U.S.C. §721 provides that the Court
  may authorize the Trustee to operate a business of the debtor for a limited period, if such
  operation is in the best interest of the Estate and consistent with the orderly liquidation of
  the Estate. It is therefore,

        ORDERED, ADJUDGED AND DECREED that the Trustee is authorized to
  operate the business for a limited period of 90 days from the date of this Order to liquidate
  the Estate.


  For the Motion:


  /s/ John K. Fort
  John K. Fort, Trustee
  PO Box 789
  Drayton, SC 29333
  District Court ID 863
  (864)237-8284
  johnkfort@gmail.com

 FILED BY THE COURT
     03/26/2019




                                                    US Bankruptcy Judge
                                                    District of South Carolina



  Entered: 03/26/2019
